United States Securities and Exchange Commission Washington, D.C. 20549 FORM 20-F/A AMENDMENT NO. 2 o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 - For the fiscal year ended April 30, OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:N/A OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report: N/A Commission File Number 0-24342 Reg Technologies Inc. (Exact name of Registrant as specified in its charter) (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 240-11780 Hammersmith Way Richmond, British Columbia V7A 5E9, Canada (Address of principal executive offices) John
